Citation Nr: 0944113	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Internal Medicine 
Associates, on May 17, 2006.  

2.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Internal Medicine 
Associates, on May 6, 2006.  

3.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Southern Tier ER 
Physicians, on May 6, 2006.  

4.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from St. Joseph's Hospital, 
from May 6, 2006 to May 8, 2006.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1967.  

This appeal arises from June 2006 administrative decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Canandaigua, New York.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include 
paralysis of the lower radicular group rated as 40 percent 
disabling; traumatic arthritis of the right hand, rated as 10 
percent disabling; postoperative scars of the right hand, 
rated as 20 percent disabling; scar left eyelid, rated as 
noncompensably disabling; residuals of pilonidal cyst, rated 
as noncompensably disabling; deviated septum, rated as 10 
percent disabling.  In combination his service-connected 
disabilities are rated as 50 percent disabling.  

2.  On May 6, 2006, the Veteran was admitted to St. Joseph's 
Hospital with left sided numbness and weakness, which was 
attributed to a cerebrovascular accident.  While the Veteran 
was hospitalized he was treated for uncontrolled type 2 
diabetes mellitus, hypertension, hyperlipidemia, and chronic 
neck pain.  

3.  St. Joseph's Hospital is located in Elmira, New York.  
The nearest VAMC facility is more than fifty miles away in 
Bath, New York.  

4.  The Veteran was 62 years of age at the time services were 
rendered in May 2006 and was not receiving Medicare.  

5.  The treatment rendered in May 2006 was not for a service-
connected disability.  

6.  The treatment rendered was not for a non-service 
connected disability which was aggravating a service-
connected disability.  

3.  The Veteran is not a participant a VA rehabilitation 
program.  

4.  The Veteran had been receiving medical services from VA 
within 24 months of receiving emergency care in May 2006.  

5.  The Veteran is financially liable to the provider of his 
emergency treatment received in May 2006.  

6.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement for the emergency treatment.  

7.  The emergency treatment was not furnished for injury 
caused by an accident or work related injury.  

8.  The private medical care rendered from May 6 through the 
8 of 2006, was for a medical emergency of such a nature that 
a prudent layperson could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy.  

7.  The care provided on May 17, 2006 was provided in the 
offices of the Veteran's private internist and is not shown 
to be emergent in nature.  



CONCLUSIONS OF LAW

1.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 17, 2006 at Internal 
Medicine Associates, have not been met.  38 U.S.C.A. §§ 1725 
(West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2009).  

2.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 6, 2006 for care provided by 
Internal Medicine Associates, have been met.  38 U.S.C.A. 
§§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2009).  

3.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 6, 2006 for care provided by 
Southern Tier ER Physicians, have been met.  38 U.S.C.A. 
§§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2009).  

4.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred at St. Joseph's Hospital from May 
6, 2006 to May 8, 2006, have been met.  38 U.S.C.A. §§ 1725 
(West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Only after the Veteran's claims for reimbursement had been 
denied did the VAMC sent him a letter in September 2006 which 
notified him of VA's duties to notify him of the evidence 
required and how VA could assist in obtaining evidence.  In 
this case, as the decision below grants the benefits sought 
as to three of the Veteran's claims, no further notice of 
assistance is required.  As to the Veteran's claim for 
reimbursement for treatment received on May 17, 2008.  As the 
evidence demonstrated it was not provided in an emergency 
room or other emergency care facility, there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim.  

Relevant Laws and Regulations.  Reimbursement or payment was 
denied under the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177, referred to as the "Millennium Bill 
Act."  The Millennium Bill Act provides payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities.  The statute is 
codified at U.S.C.A. § 1725 (West Supp. 2002) and regulations 
regarding its implementation appear at 38 C.F.R. §§ 17.1000-
1008 (2009).  

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services  may be made only if all of the following conditions 
are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health  (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical  attention to result in placing 
the health of the individual in serious  jeopardy, serious 
impairment to bodily functions, or serious dysfunction  of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these  conditions would be met by evidence 
establishing that a veteran was  brought to a hospital in an 
ambulance and the ambulance personnel  determined that the 
nearest available appropriate level of care was at a  non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care  beyond the initial emergency evaluation and treatment 
is for a continued  medical emergency of such a nature that 
the veteran could not have been  safely discharged or 
transferred to a VA or other Federal facility (the  medical 
emergency lasts only until the time the veteran becomes  
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical  services under authority of 38 U.S.C. 
chapter 17 within the 24-month  period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency  treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency  treatment (this condition cannot be met if the 
veteran has coverage  under a health-plan contract but 
payment is barred because of a failure  by the veteran or the 
provider to comply with the provisions of that  health-plan 
contract, e.g., failure to submit a bill or medical records  
within specified time limits, or failure to exhaust appeals 
of the  denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such  treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the  provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA  payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service- connected 
disability).  38 C.F.R. § 17.1002 (2009).  

The statute set out at 38 U.S.C.A. § 1728 requires: (a) The 
care and services rendered were either:
(1) for an adjudicated service-connected disability, or
(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or
(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and
(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2009).  

Factual Background and Analysis.  On May 6, 2006, the Veteran 
was admitted to St. Joseph's Hospital.  The Veteran had been 
brought to the emergency room with left sided numbness and 
weakness.  While the Veteran was hospitalized he was treated 
for uncontrolled type 2 diabetes mellitus, hypertension, 
hyperlipidemia, and chronic neck pain.  While at St. Joseph's 
Hospital on May 6, 2006 he received care from Southern Tier 
ER Physicians and Internal Medicine Associates.  While 
hospitalized a computed tomography scan found evidence of a 
possible lacunar infarct.  The discharge summary included a 
final diagnosis of cerebrovascular accident.  

A Health Insurance Claim Form indicates the Veteran was seen 
on May 17, 2006 at Internal Medicine Associates at their 
address, 200 Madison Avenue, 3rd Floor, Elmira, New York, 
14901.  The treatment was for cerebral occlusion.  

A Medicare Summary Notice indicates the Veteran did not have 
entitlement to Medicare at the time he received care at the 
Emergency department on May 2006.  

A statement of patient eligibility from GHI states the 
Veteran's primary insurance coverage terminated on March 31, 
2006.  

The VAMC denied the Veteran's claims for reimbursement under 
the Veterans Millennium Health Care and Benefits Act.  To be 
eligible for reimbursement under the Act the regulations 
require that the veteran is not eligible for reimbursement 
under 38 U.S.C.A. 1728 for the emergency treatment.  
38 C.F.R. § 17.1002(i).  

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
Specifically, there must be a showing that the care and 
services rendered were either for an adjudicated service-
connected disability, or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service- connected disability, or 
for any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital care or 
medical services.  None of those criteria were met in this 
case.  The treatment rendered was not for any of the 
Veteran's service connected disabilities set out above.  The 
non-service connected disabilities treated are not shown to 
be associated with or aggravating any service connected 
disability.  The Veteran's service-connected disabilities in 
combination are rated as 50 percent disabling and there is no 
evidence that his service connected disability is total and 
permanent in nature.  The Veteran has not asserted and there 
is no evidence of record that demonstrates he was 
participating in a VA rehabilitation program.  Consequently, 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 is 
not applicable in this instance.  

The Board then considered whether the Veteran was eligible 
for reimbursement, under the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  

The services rendered on May 6, 2006 were provided at the 
emergency room of St. Joseph's Hospital and the Veteran was 
admitted and treated until his condition was stable two days 
later.  

There is also no question that the Veteran's symptoms of 
right sided weakness and later diagnosis of a cerebrovascular 
accident clearly demonstrates that a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would have been hazardous to the veteran's health.  
38 C.F.R. § 17.1002(b)(2009).  

The Veteran and his representative testified that the nearest 
VA facility which provides emergency treatment was in Bath, 
New York.  The Board researched the distance from the home 
address of the Veteran to the VAMC in Bath and found it was 
over 50 miles away and depending on the route taken could 
take from over one hour to two hours to reach.  Under the 
circumstances that facility was not feasibly available.  
38 C.F.R. § 17.1002(c).  

The hospitalization of the Veteran for two days after he 
reached the emergency room can reasonably be considered as a 
period of stabilization prior to his discharge.  38 C.F.R. 
§ 17.1002(d).

The Veteran has testified he was receiving care at VA.  It is 
undisputed that the Veteran was enrolled in the VA health 
care system and had received medical services prior to May 6, 
2006; that he is financially liable to the medical care 
providers for his treatment from May 6-8, 2006 and on May 17, 
2006, 2006.  38 C.F.R. § 17.1002 (e) and (f).  

The claim was denied because of some confusion as to whether 
the Veteran had coverage under a health-plan.  As the 
evidence listed above shows, the Veteran was 62 years of age 
in 2006, was not a receipt of Medicare, and his private 
coverage had terminated in March 2006.  38 C.F.R. § 17.1002 
(g).  

There is no evidence that indicates the CVA was caused by an 
accident or work related injury.  And as is explained above, 
the Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  


The Board has concluded the criteria listed under 38 C.F.R. 
§ 17.1002 for services rendered on May 6, 2006 by Internal 
Medical Associates, Southern Tier ER Physicians and services 
rendered from May 6-8, 2006 at St. Joseph's Hospital meet the 
criteria for reimbursement under 38 C.F.R. § 17.1002.  

However, the services provided on May 17, 2008 do not.  The 
bill clearly demonstrates the services rendered were at the 
offices of Internal Medical Associates, not at a hospital 
emergency department or similar facility.  See 38 C.F.R. 
§ 17.1002 (a)(2009).  The regulations provide the care 
provided be in an emergency room or other similar facility.  

38 U.S.C.A. § 1725 further requires the treatment for which 
payment or reimbursement is sought be emergent in nature.  
There is nothing in the record that indicates his visit to 
his internist on May 17, 2006 was for anything other than 
follow up care for the CVA.  Consequently, reimbursement for 
care provided on May 17, 2006 at the offices of Internal 
Medical Associates is not warranted.  

ORDER

Reimbursement for unauthorized medical expenses for treatment 
received from Internal Medicine Associates, on May 17, 2006, 
is denied.  

Reimbursement for unauthorized medical expenses for treatment 
received from Internal Medicine Associates, on May 6, 2006, 
is granted.  

Reimbursement for unauthorized medical expenses for treatment 
received from Southern Tier ER Physicians, on May 6, 2006, is 
granted.  

Reimbursement for unauthorized medical expenses for treatment 
received from St. Joseph's Hospital, from May 6, 2006 to May 
8, 2006, is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


